     Case 7:17-cv-00009-O Document 219 Filed 01/16/19                 Page 1 of 3 PageID 2855


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

BRENDA RHAMES                                      §
and JEANETTE DRIEVER,                              §
                                                   §
                        Plaintiffs,                §
                                                   §
v.                                                 §           Civil Action No. 7:17-cv-009-O
                                                   §
UNITED STATES OF AMERICA, et al.,                  §
                                                   §
                        Defendants.                §

                  ORDER DISMISSING PLAINTIFF JEANETTE DRIEVER

         This action was held in abatement pending results of the parties’ settlement negotiations. See

Orders, ECF Nos. 111, 156, 174. Counsel for Plaintiff Brenda Rhames notified the Court that,

despite good faith negotiations, settlement was not achieved. See Notice, ECF No. 180. The Court

lifted the stay and returned the case to active status. See ECF No. 183. On June 7, 2018, a Status

Conference was conducted. As a result of the Status Conference, the Court ordered as follows:

         On May 11, 2018, the United States Department of Justice issued revisions to the
         Transgender Offender Manual for the Bureau of Prisons. See ECF No. 181 at 4-6. Counsel
         has represented to the Court that, although this case has not settled, the revised manual has
         resulted in changes in circumstances that warrant revisions in the pleadings. See ECF No.
         184. Additionally, Plaintiff Brenda Rhames’ has voluntarily WITHDRAWN her Motion
         for Preliminary Injunction (ECF No. 79) without prejudice to her right to seek a preliminary
         injunction in the future if necessary. Due to the change in circumstances in this case,
         Jeanette Driever and Charlsa Suzanne Little’s Motion for Preliminary Injunction (ECF No.
         79) is DISMISSED without prejudice to their right to seek a preliminary injunction in the
         future if necessary.

         In light of the revisions to the Transgender Offender Manual, and in light of the fact that
         Jeanette Driever and Charlsa Suzanne Little have dismissed Counsel and are now proceeding
         pro se, Jeanette Driever, Charlsa Suzanne Little, and Counsel for Brenda Rhames, shall each
         file an Amended Complaint by July 11, 2018. (Footnote Omitted). Defendants shall file
         Answers or otherwise respond to the Amended Complaints by September 10, 2018.
  Case 7:17-cv-00009-O Document 219 Filed 01/16/19                   Page 2 of 3 PageID 2856


See Order, ECF No. 187. Plaintiffs were admonished that “[f]ailure to file an Amended Complaint

as ordered may result in dismissal of a Plaintiff’s claims for want of prosecution.” Id. at 2 n.1.

       On July 20, 2018, the Court granted Plaintiff Jeanette Driever’s motion for extension of time

in which to file her amended complaint. See Order, ECF No. 198. She was directed to file her

amended complaint by August 10, 2018. Id. Driever was admonished that “[f]ailure to file an

amended complaint may result in the dismissal of [her] claims without further notice.” Id.

       On August 14, 2018, the Court granted Plaintiff Jeanette Driever’s second motion for

extension of time and directed her to file an amended complaint by September 10, 2018. See Order,

ECF No. 205. She was again admonished that “[f]ailure to file an amended complaint may result

in the dismissal of [her] claims without further notice.” Id.

       On September 10, 2018, the Court received correspondence from Jeanette Driever indicating

that she wished she had not dismissed counsel, stating that she was trying to find another attorney

to represent her, and that she would appreciate any additional time in which to file an amended

complaint. See ECF No. 208. It has now been over four months since Driever’s last communication

with the Court. Review of the record reflects that, despite the Court’s repeated admonishments

regarding possible dismissal for failing to comply with the Court’s orders, Plaintiff Jeanette Driever

has failed to file an amended complaint.

       Rule 41(b), Federal Rules of Civil Procedure, allows the District Court to dismiss an action

sua sponte for failure to prosecute or for failure to follow orders of the Court. This authority flows

from the Court’s inherent power to manage its docket. Larson v. Scott, 157 F.3d 1030, 1031 (5th

Cir. 1998); Boudwin v. Graystone Ins. Co., Ltd., 756 F.2d 399, 401 (5th Cir. 1985) (citing Link v.

Wabash R.R. Co., 370 U.S. 626 (1962)). A Rule 41(b) dismissal may be with or without prejudice.


                                                 -2-
  Case 7:17-cv-00009-O Document 219 Filed 01/16/19                    Page 3 of 3 PageID 2857


Long v. Simmons, 77 F.3d 878, 880 (5th Cir. 1996). A dismissal with prejudice for want of

prosecution is an extreme sanction which should be employed only where a litigant’s acts or

omissions are “the result of purposeful delay or contumaciousness and the record reflects that the

district court employed lesser sanctions before dismissing the action [with prejudice].” Id.

       In light of the status of this case, the imposition of fines and costs is not appropriate.

Although she has failed to comply with the Court’s order, it is not evident from the record that

Plaintiff Driever has engaged in purposeful delay or contumacious conduct. Upon consideration of

all relevant factors, the Court finds that the interests of justice and those of judicial efficiency are

best served by dismissing Jeanette Driever as a party to this action.

       For the foregoing reasons, Jeanette Driever is DISMISSED as a party to this case without

prejudice pursuant to Rule 41(b), Federal Rules of Civil Procedure, for want of prosecution.

       SO ORDERED this 16th day of January, 2019.




                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE




                                                  -3-
